ON MOTION FOR REHEARING
PER CURIAM.
The appellants have filed a motion for rehearing of our per curiam opinion filed on May 25, 1982. Appellants urge, inter alia, that our opinion affirming the order of the trial court which imposed discovery sanctions should be vacated on the ground that our holding is in conflict with this court’s decision in Grapin & Chaykin v. Turnoff & Fox, 413 So.2d 133 (Fla. 3d DCA 1982), in which a different panel held:
The trial court order adjudging plaintiffs in contempt of court and ordering them to pay to the defendants the sum of $250 per day for each and every day they remained in violation of orders requiring them to make discovery, is void for the failure of the order to contain findings that the alleged contemnors had the present ability to comply with the underlying discovery orders. Garo v. Garo, 347 So.2d 418, 419 (Fla.1977); Epstein v. Epstein, 345 So.2d 398 (Fla. 3d DCA 1977).
Reversed.
We recognize that our opinion of affirmance conflicts with the holding in Grapin & Chaykin v. Turnoff & Fox, supra, therefore, rehearing is granted and our opinion in this case is vacated. Upon rehearing we hold that the order of the trial court under review fails to find that the appellants have the present ability to comply, therefore it should be and is hereby reversed and the cause is remanded for further proceedings not inconsistent with the views expressed herein.
Reversed.